Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Bertram on April 12, 2021.

The application has been amended as follows: 

Claim 4 (Currently Amended) A method of treating inflammatory bowel disease, Crohn’s disease, or ulcerative colitis comprising:
	providing a gut microbiota sample of a human subject;
	detecting an increased level of Atopobium parvulum in the sample relative to a predetermined level;
	diagnosing the subject as having inflammatory bowel disease, Crohn’s disease, or ulcerative colitis; and
	administering one or more of immunomodulators, aminocalycylates, anti-integrins, anti-cytokines, steroids, corticosteroids, antibiotics, anti-TNFα, and bismuth to the diagnosed human subject.

Claim 9.  (Currently Amended)  The method of claim 4 wherein detecting further comprises measuring a level of cytokines and/or GALT foci, and wherein a level of cytokine and/or GALT foci above a normal level is indicative of the presence of Atopobium parvulum and of the disease.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634